NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 10/05/2021.  In applicant’s amendments claims 1-11, 15, and 18-19 were cancelled, claims 12-14, and 16-17 were amended.  
Claims 12-14, and 16-17 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) and interpretation under 112(f) have been obviated in view of applicant’s amendments and arguments filed 10/05/2021.
	Claims 12-14, and 16-17, as filed on 10/05/2021, and as amended in accordance with the examiner's amendment, see below, are allowable.
EXAMINER' S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with John Murtaugh (Registration Number 34226) on 11/04/2021.
	The application has been amended as follows:
Claim 12, line 7: changed “a user” to ---the user---.
Claim 12, line 22: 
Claims 13-14, and 16-17, lines 1: changed “The assisted physical activity exercise machine” to ---The machine---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 12, the closest prior art US 20180001131 A1 (Nevarez) fails to teach or render obvious the machine for performing hip thrusts in combination with all of the elements and structural and functional relationships as claimed and further including the support uprights housed between prongs of the second end and is rotatably connected to them
The prior art of record teaches the support upright supported on one end, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the upright support to be housed between prongs without improper hindsight and substantially changing the frame to accommodate a second prong arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784